Federal Detenders
OF NEW YORK, INC.

Southern District
52 Duane Street- 10th Floor, New York, N'Y 10007
Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Pation
Executive Director
aut AHorney-in-C hief

BY ECF AND EMAIL

Honorable Richard J. Sullivan
United States Circuit Judge
Second Circuit Court of Appeals
500 Pearl Street

New York, NY 10007

Re: United States v. Jimmy Jones,
18 Cr. 5388 (RJS)

Dear Judes Sullivan:

Southern Diserice of New York

deanifer £. Browae
Atiomey-in-Charge

January 15, 2020

1/15/2020 ||

I write with the consent of the government and the Probation Department to
request rescheduling of the next conference in this matter. In light of my other
commitments on January 21, and having discussed scheduling with the parties and
Chambers, I respectfully request that the Court reschedule the conference to
January 27. I thank the Court for its attention to this matter.

ce: AUSA Daniel Wolf

Respectfully submitted,

/s/

Clay H. Kaminsky
Assistant Federal Defender
(212) 417-8749

U.S. Probation Officers Shawnté Lorick and Courtney Cooke

IT IS HEREBY ORDERED THAT
scheduled for Tuesday, January 21,
adjourned to Monday, January 27,

conference currently
2020 at 10:00 a.m. is

2020 at 10:00 a.m. The

conference shall take place in Courtroom 11B of the Daniel
500 Pearl St., New York, New

Patrick Moynihan Courthouse,

York, 10007.

 
